DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 and 11-19 are pending for examination.  Claims 10 and 20 were cancelled in claim amendments filed 05/27/2021.


Allowable Subject Matter
Claims 1-9 and 11-19 are allowed.

The following is an Examiner’s statement of reasons for allowance:
The elements of independent Claims 1, 9, 11, and 19 were neither found through a search of the prior art nor considered obvious by the Examiner.  In particular, the prior art of record does not teach or suggest, in combination with the remaining limitations and in the context of their claims as a whole:
Claim 1
Claims 9 and 19: “…for each of the plurality of device failures, determining a root cause for a device failure, wherein the root cause for a failed device is a device that has input signals that are within an acceptable operating range and an output signal that is outside an acceptable operating range,…”
Claim 11: “...if the set of input signals is within a corresponding operating range, marking the first device as failed; and if one or more of the set of input signals is outside the corresponding operating range, iteratively determining that a second device of the plurality of devices that is coupled to the first device has at least one output signal that is outside of the corresponding operating range and the input signals of the second device are within the corresponding operating range, and marking the second device as a root cause failure of the first device.”

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Inquiry Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Matt Kim, can be reached on (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.